DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
This application makes reference to or appears to claim subject matter disclosed in Application No. IT102019000001703, filed 02/06/2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 
37 CFR 1.76 ). See MPEP § 211.02.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first elastic elements in claims 1, 4, and 7; engagement means in claims 1 and 9; second elastic element in claim 3.
The first elastic element is being interpreted as a protrusions extending from the main body as depicted in figure 6 reference number 25.
The engagement means is being interpreted as being a deformable fin as described in claim 9.
The Second elastic element is being interpreted as being a protrusion extending from the shield 6 as identified in the current specification in page 11 and depicted in figure 6 reference number 65.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US PG Pub 20110288491 A1).
Regarding claim 1, Newman discloses a safety pen needle (Figures 21-36), comprising: 
- a main body (Fig. 27, hub 12) which extends in a longitudinal direction between a bottom (See Examiner’s Annotated Figure 1) and an opposite top (See Examiner’s Annotated Figure 1), the main body (Fig. 27, hub 12) comprising a cavity (See Examiner’s Annotated Figure 1) which extends from the bottom (See Examiner’s Annotated Figure 1) to an opening (See Examiner’s Annotated Figure 1) placed at the top (See Examiner’s Annotated Figure 1), the main body (Fig. 27, hub 12) comprising first elastic elements (being interpreted as a protrusions extending from the main body as seen in Examiner’s Annotated Figure 1) placed inside the cavity (See Examiner’s Annotated Figure 1) at a lower portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1) proximate to the bottom (See Examiner’s Annotated Figure 1) and an interference element (See Examiner’s Annotated Figure 1) placed at an upper portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1) proximate to the top (See Examiner’s Annotated Figure 1): a cannula (Fig. 27, needle 14) fixed to the main body (Fig. 27, hub 12) and extending in the longitudinal direction (The Examiner notes that the cannula is extending in the longitudinal direction as depicted in figure 27.)  by the thrust element (Fig. 34, spring 16), the -4-Application No.: Not yet assigned Attorney Docket No. 0262.0089engagement means (interpreted as being a deformable fin as shown in Fig. 35, locking arms 63), in the third configuration (Fig. 36), abutting the interference element (See Examiner’s Annotated Figure 1) to maintain the lock element (Fig. 36, first shield 18) irreversibly locked in the upper portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1) while the shield (Fig. 36, second shield 20) projects out of the cavity (See Examiner’s Annotated Figure 1) through the opening (See Examiner’s Annotated Figure 1) to entirely cover (The Examiner notes that the second shield 20 is extending out of the main body opening to entirely cover the cannula as stated in paragraph 0034 “A locking arrangement may also be provided to limit proximal movement of the first shield 18 once in the final shielding position where the first shield 18 covers the distal end 30 of the needle 14.”) the upper end (Fig. 36, distal end 30) of the cannula (Fig. 36, needle 14).

    PNG
    media_image1.png
    361
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    827
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 27 of Newman
Regarding claim 2
Regarding claim 3, Newman discloses a safety pen needle as claimed in claim 2, wherein the shield (Fig. 31, second shield 20) comprises at least one second elastic element (being interpreted as a protrusion on an extended arm as shown in the Examiner’s Annotated Figure 1) interposed between the lower lock portion (See Examiner’s Annotated Figure 1) and the upper cover portion (See Examiner’s Annotated Figure 1), being the second elastic element (being interpreted as a protrusion on an extended arm as shown in the Examiner’s Annotated Figure 1) configured to engage the lip (See Examiner’s Annotated Figure 2) in said first configuration (Fig. 31 and 32) so as to stably hold (“The interengagement of the hooks 53 with the ridge 61 limits the distal movement of the second shield 18. This limited extent of distal movement of the second shield 20, in turn, causes limited distal movement of the first shield 18.” of paragraph 0033) the shield (Fig. 31, second shield 20) at least partially inserted inside (Figure 31 and 32 shows the shield being partially inserted inside the cavity.) the cavity (See Examiner’s Annotated Figure 1). 
Regarding claim 4, Newman discloses a safety pen needle as claimed in claim 1, wherein the cavity (See Examiner’s Annotated Figure 1) is delimited by an inner surface (See Examiner’s Annotated Figure 1) of the main body (Fig. 27, hub 12), the first elastic elements (being interpreted as a protrusions extending from the main body as seen in) projecting out (The Examiner notes that the first elastic elements (being interpreted as a protrusions extending from the main body as seen in) are projecting out of the inner surface.) of the inner surface (See Examiner’s Annotated Figure 1) at the lower portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1), the interference element (See Examiner’s Annotated Figure 1) projecting out (The Examiner notes that the interference element as 
Regarding claim 5, Newman further disclose a safety pen needle as claimed in claim 1, wherein the thrust element (Fig. 27, spring 16) comprises a helical spring (The Examiner notes that the spring 16 in figure 27 is shown to be a helical spring, thus the device of Newman comprises a helical spring.). 
Regarding claim 6, Newman further disclose a safety pen needle as claimed in claim 5, wherein the helical spring (Fig. 27, spring 16) is configured to take in the longitudinal direction (The Examiner notes that the spring compressions and extends in the longitudinal direction as shown in figures 31-36.) a first length (Fig. 31 and 32 shows the length of the spring 16 at a partially compressed state.), a second length (Fig. 34 shows the length of the spring 16 in a compressed state.), and a third length (Fig. 36 shows the length of the spring 16 is in an extended state.), in the first (Fig. 31 and 32), second (Fig. 34), and third (Fig. 36) configurations respectively, the first length (Fig. 31 and 32 shows the length of the spring 16 at a partially compressed state.) being greater (The Examiner notes that the first length of the spring in the first configuration (Fig. 31 and 32 is in a partially compressed state and is greater than the second length wherein the spring length is compressed as shown by Fig. 34.) ) than the second length (Fig. 34 shows the length of the spring 16 in a compressed state.), and the third length (Fig. 36 shows the length of the spring 16 is in an extended state.) being greater (The Examiner notes that the third length of the spring in the third configuration (Fig. 36) is extended and is longer than the other two lengths.) than the first (Fig. 31 and 32 shows the length of the spring 
Regarding claim 7, Newman further disclose a safety pen needle (Fig. 34, assembly 10) as claimed in claim 5, wherein when moving (described in paragraph 0032) from the first configuration (Fig. 27, 31, and 32) to the second configuration (Fig. 34), the lower lock portion (See Examiner’s Annotated Figure 1) of the shield (Fig. 27, second shield 20) contacts (The Examiner notes that the shield contacts the first elastic elements indirectly through the lower lock portion.) the first elastic elements (being interpreted as a protrusions extending from the main body as seen in) and bends (The Examiner notes that the interaction of the first elastic elements in Examiner’s Annotated Figure 1 are capable to bending toward the inner surface as the interaction between the two surfaces allows some bending of both surfaces.) them toward the inner surface (See Examiner’s Annotated Figure 1) of the main body (Fig. 27, hub 12) to thereby disengage the lock element (Fig. 27, first shield 18) from the first elastic elements (being interpreted as being protrusion from the main body as shown in See Examiner’s Annotated Figure 1) and push the lock element (Fig. 27, first shield 18) toward the bottom (See Examiner’s Annotated Figure 1) to compress the helical spring (Fig. 31, spring 16) toward the bottom (See Examiner’s Annotated Figure 1) of the main body (Fig. 27, hub 12).
The Examiner notes that the device of Newman is fully capable of performing the function of the device as described in claim 7 as claim 7 is functional language. 
Regarding claim 8, Newman further disclose a safety pen needle as claimed in claim 1, in which the lock element (Fig. 36, first shield 18) and the second through channel (Fig. 34, opening 60) at the lower lock portion (See Examiner’s Annotated Figure 1) have a frustoconical 

    PNG
    media_image3.png
    731
    427
    media_image3.png
    Greyscale

Examiner’s Annotated figure 2 based on Figure 34 of Newman
Regarding claim 9
Regarding claim 10, Newman further discloses a safety pen needle as claimed in claim 9, wherein when moving (described in paragraph 0033) from the second configuration (Fig. 34) to the third (Fig. 36) configuration, the deformable fins (Fig. 36. Deflectable locking arms 63) are switched between a rest configuration (Fig. 34 shows the deflectable locking arms 63 (deformable fins) in a rest configuration as the deflectable locking arms 63 are resting on the needle hub 12.) and a deformed configuration (Between Fig. 35 and Fig. 36, the deflectable locking arms 63 (deformable fins) are deformed inwardly when moving past the interference element) as a result of the deformation imposed (“The locking arms 63, deflected inwardly, interferingly engage a portion of the hub 12, particularly above the sleeve portion 65, so as to prevent proximal movement of the first shield 18.” of paragraph 0035) by the interference element (See Examiner’s Annotated Figure 1), as they move from the rest configuration (Fig. 34 shows the deflectable locking arms 63 (deformable fins) in a rest configuration as the deflectable locking arms 63 are resting on the needle hub 12.) to the deformed configuration (Between Fig. 35 and Fig. 36, the deflectable locking arms 63 (deformable fins) are deformed inwardly when moving past the interference element), the deformable fins (Fig. 36. Deflectable locking arms 63) are compacted together, and as they pass (“The locking arms 63, deflected inwardly, interferingly engage a portion of the hub 12, particularly above the sleeve portion 65, so as to prevent proximal movement of the first shield 18.” of paragraph 0035) the interference element (See Examiner’s Annotated Figure 1), the deformable fins (Fig. 36. Deflectable locking arms 63) are switched from the deformed configuration (Between Fig. 35 and Fig. 36, the deflectable locking arms 63 (deformable fins) are deformed inwardly when moving past the interference element) to the rest configuration (After the deformable fins (deflectable locking 
Regarding claim 11, Newman further discloses a safety pen needle as claimed in claim 1, wherein the main body (Fig. 27, hub 12) comprises a lower body (See Examiner’s Annotated Figure 1) and an upper body (See Examiner’s Annotated Figure 1), which are coaxial with each other and stably coupled together (The Examiner notes that depicted in the Examiner’s Annotated Figure 1, the lower body and the upper body are coaxial with each other and are stably coupled together.) to define the cavity (See Examiner’s Annotated Figure 1) therein, said lower body (See Examiner’s Annotated Figure 1) defining the lower portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1), and said upper body (See Examiner’s Annotated Figure 1) defining the upper portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1).
Regarding claim 12, Newman further discloses a safety pen needle as claimed in claim 11, wherein the lower body (See Examiner’s Annotated Figure 1) is opaque (The Examiner notes that the lower body as shown in the Examiner’s Annotated Figure 1 is opaque), the upper body (See Examiner’s Annotated Figure 1) is at least partially transparent (The Examiner notes that Newman discloses in paragraph 0042, “it is possible to make a portion of the second shield 20 transparent so that the use indication area 64 may be visible through a portion of the second .”  Thus, the Examiner is in the position the lock element does comprise at least one colored portion.).
Regarding claim 13, Newman further discloses a safety pen needle (Fig. 31, assembly 10) as claimed in claim 12 wherein in the first (Fig. 31 and 32) and in the second (Fig. 34) configurations, the lower body (See Examiner’s Annotated Figure 1) screens the colored portion (The Examiner notes the first shield 18 contains the colored portion on the reduced diameter portion as shown in the Examiner’s Annotated Figure 3) of the lock element (Fig. 27, first shield 18) located in the lower portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1).

    PNG
    media_image4.png
    169
    231
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    151
    266
    media_image5.png
    Greyscale


Regarding claim 14, Newman further discloses a safety pen needle (Fig. 31, assembly 10) as claimed in claim 12 wherein in the third configuration (Fig. 36), the colored portion (The Examiner notes the first shield 18 contains the colored portion on the reduced diameter portion as shown in the Examiner’s Annotated Figure 3) of the lock element (Fig. 27, first shield 18) locked in the upper portion (See Examiner’s Annotated Figure 1) of the cavity (See Examiner’s Annotated Figure 1) is visible from the outside (The Examiner notes the lock element (first shield 18) is outside of the upper body (See Examiner’s Annotated Figure 1) as shown in figure 36, thus having the colored portion being visible.) through the upper body (See Examiner’s Annotated Figure 1).

    PNG
    media_image6.png
    201
    272
    media_image6.png
    Greyscale

Examiner’s Annotated Figure 4 based on Figure 36 of Newman

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US PG Pub 20110288491 A1) in view of Paproski (US PG Pub US 20080249477 A1).
Regarding claim 15, Newman disclose an injection kit, comprising: a safety pen needle (Fig. 31, assembly 10) as claimed in claim 1 (The Device of Newman as described in claim 1.)  and discloses the safety pen needle contains an engagement with mounting features provided on an associated injector body, such as a pen injector body; but does not discloses a vial containing a liquid to be injected, said vial being adapted to be coupled to the bottom of the main body, to thereby allow the cannula to withdraw the liquid to be injected.
However, Paproski teaches a vial (Fig. 2, vial cartridge 14 of Paproski) containing a liquid (Fig. 2, liquid 14a of Paproski) to be injected (“The vial cartridge 14 is preferably a disposable insert that contains a volume of liquid 14a or any other medication, such as insulin, for inserting into a patient.” of paragraph 0023.), and said vial (Fig. 2, vial cartridge 14 of Paproski) being adapted to be coupled to the bottom (Fig. 52b, receiving end 52b of Paproski) of the main body (Fig. 2, needle hub 52), to thereby allow the cannula (Fig. 3, needle 22 of Paproski) to withdraw the liquid to be injected (“the needle shield assembly 50 includes a needle hub 52 that has a conical or tapered outer surface 52a. A hollow cannula or needle 22 has first tip 22a for injecting into a patient and a second tip 22b for extending into the elastomeric seal on the distal end 26 of the vial cartridge 14 so that communication is established between the needle 22 and the vial cartridge 14.” of paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Newman by combining the vial containing a liquid to be injected and said vial being adapted to be coupled to the bottom of the main body, to thereby allow the cannula to withdraw the liquid to be injected in order to provide a low cost syringe which does not require the assistance of a healthcare professional for an injection to achieve the desired measure of accuracy (as depicted by paragraph 0003 of Paproski).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LUKE J. EFTA/
Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783